Por cuanto, los únicos supuestos erroi’es de que se queja el demandante apelante son:
"La corte cometió error al declarar sin lugar la demanda y al no declarar roto y disuelto el vínculo matrimonial existente entre el demandante apelante y la demandada apelada como se verá por la prueba presentada.
"La corte cometió error al permitir todo el interrogatorio que se le hizo al abogado del demandante apelante, relacionado con comunicaciones privilegiadas de su predicho demandante a su abogado en sus relaciones de abogado y cliente en su bufete profesional y cuyas comunicaciones no podía este abogado estar obligado a revelarlas sin el consentimiento de su cliente, el demandante apelante. ’ ’
Por Cuanto, mientras declaraba el abogado del demandante como testigo de la demandada, ocurrió el siguiente incidente:
"P. Usted recuerda haber comparecido a nombre de José González Areadio en el caso número civil 15,628, en el caso de divorcio del propio José González Areadio contra María Luisa Santana?
"R. Sí, señor.
"P. ¿Eso fué en el año 1931?
"R. Sí, señor.
"Ledo. Suris: Ahora me voy a oponer a esa pregunta porque eso no está relacionado con el caso que estamos ventilando.
*939‘ ‘ Hon. Juez: La corte resuelve, que ahora con un hecho nuevo a la demanda, no levantaría el que la corte admitiera su prueba como prueba determinante contra la veracidad del testigo; y el demandante en su declaración bajo jura-mento dijo, que no era cierto que él hubiera estado abandonado por su esposa un año, sino por tres días; la corte, como eso afecta al compañero, la corte vería con mucho gusto que él le explicara esa situación.
"El abogado del demandante toma excepción de la resolución de la corte por entender que todo lo actuado en el presente caso es una declaración privi-legiada en el mismo, porque todo eso es un hecho independiente de la acción que ahora se efectúa.
"Hon. Juez: Si se relaciona con la declaración del demandante, la corte cree que el compañero pudo ser negado por el demandante. Este abogado no puede responder a hechos ante esta corte que los clientes hayan hecho a su gusto y deseo y cosas que no son ciertas, por ejemplo: Si el señor González le dijera que hace un año que su mujer le había abandonado, el compañero fué bien o mal informado al presentar la demanda y en esas condiciones el com-pañero no era responsable de eso.
"Ledo. Suris: Nosotros respetuosamente vamos a tomar excepción de la resolución de la corte.
"Hon. Juez: La corte admite la excepción en el único sentido de im-pugnar la veracidad del demandante porque de otra manera no la admitiría.
"Ledo. Báez: (Al testigo Sr. Suris) Ahora yo le pregunto al señor Suris, si es verdad o no es verdad que él redactó esa demanda en la forma que allí le explica el récord que antes de esa demanda había hecho; además de eso, ¿usted recuerda si esa demanda a que yo me refiero fué hecha por el compañero?
"R. Yo no recuerdo en la forma que yo redacté la demanda.
"P. Yea entonces la demanda.
"P. ¿Qué fué lo que usted hizo?
"R. Una demanda.
"P. ¿Quién la suscribió?
"R. Yo la suscribí.
„"P. Tenga la bondad de decirme ¿por qué suscribió esa demanda alegando abandono de la demandada por más de un año?
"R. Yo me opongo a su pregunta como abogado ahora.
"Ledo. Suris: Voy a solicitar de la corte que se entiendan todas las preguntas y respuestas objetadas por esta parte y la corte las dé por excep-donadas.
"Hon. Juez: Hágalo constar así el taquígrafo.
"P. ¿Por qué el compañero Suris redactó esa demanda alegando abandono por más de un año?
"R. El Sr. González Arcadio estuvo en mi oficina y me informó que quería presentar una acción de divorcio contra la demandada alegando abandono por más de un año.”
P'OR CUANTO, examinados los alegatos, el informe del fiscal de esta corte, la prueba practicada y la “Opinión y Sentencia" del juez de distrito, - no encontramos en la apreciación de dicha prueba error •tan manifiesto que exija una revocación de la sentencia declarando sin lugar la demanda de divorcio.
*940■ PoR cuanto, estamos plenamente convencidos de que la exclu-sión de aquella parte de la declaración del abogado del demandante referente a la supuesta comunicación privilegiada no hubiera afec-tado el resultado en la corte de distrito, y en tal virtud el segundo de los dos errores especificados, de haberse cometido, no sería motivo suficiente para una revocación de la sentencia apelada.
PoR tanto, se confirma la sentencia dictada por la Corte de Dis-trito de Mayagiiez en 13 de octubre de 1938.